DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “a brake spring that generates braking force by increasing and decreasing frictional force exerted on an outer surface of the brake spring due to diameter enlargement of the brake spring and frictional force exerted on an inner surface of the brake spring due to diameter reduction of the brake spring”, which appears to be new matter that is not supported by the originally-filed disclosure.  
By para. 71 of the instant disclosure, the “brake spring 71 is configured to generate braking force by increasing or decreasing the frictional force to rotating member 62 with an increase or a decrease in the inner diameter … of barrel portion 71a”; and by para. 72, the “inner diameter of barrel portion 71a is configured to be slightly larger than the outer diameter of rotating member 62. Additionally, the outer diameter of barrel portion 71a is configured to be substantially the same as the inner diameter of outer member 72.”  Similarly, para. 112 recites, “regulation mechanism 70 is also configured to include brake spring 71 that generates braking force by increasing and decreasing frictional force due to the diameter enlargement and the diameter reduction.” Therefore, it is clear from the disclosed arrangement that the brake spring generates braking force by increasing frictional force exerted on an outer surface of the brake spring due to diameter enlargement of the brake spring (i.e., the brake spring contacts member 72 which is radially-outward) or that the brake spring generates braking force by increasing frictional force exerted on an inner surface of the brake spring due to diameter reduction of the brake spring (i.e., the brake spring contacts member 62 which is radially-inward). It is also clear from the disclosure that the reciprocal also holds: the system generates braking force by decreasing frictional force exerted on an inner surface of the brake spring due to diameter enlargement of the brake spring or by decreasing frictional force exerted on an outer surface of the brake spring due to diameter reduction of the brake spring. 
However, the originally-filed disclosure does not appear to support the amended subject matter. Specifically, the disclosure does not support the brake spring generating braking force by “decreasing frictional force exerted on an outer surface of the brake spring due to diameter enlargement of the brake spring” and generating braking force by decreasing “frictional force exerted on an inner surface of the brake spring due to diameter reduction of the brake spring”.  

Claim Rejections - 35 USC § 112
Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a brake spring that generates braking force by increasing frictional force exerted on an outer surface of the brake spring due to diameter enlargement of the brake spring and frictional force exerted on an inner surface of the brake spring due to diameter reduction of the brake spring”, does not reasonably provide enablement for “a brake spring that generates braking force by decreasing frictional force exerted on an outer surface of the brake spring due to diameter enlargement of the brake spring and frictional force exerted on an inner surface of the brake spring due to diameter reduction of the brake spring”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 1 recites, “a brake spring that generates braking force by increasing and decreasing frictional force exerted on an outer surface of the brake spring due to diameter enlargement of the brake spring and frictional force exerted on an inner surface of the brake spring due to diameter reduction of the brake spring”, and the disclosure is not enabling to one of ordinary skill in the art for the claimed limitation. Specifically, the disclosure does not enable one of ordinary skill in the art to make and use the claimed limitation of “brake spring that generates braking force by decreasing frictional force exerted on an outer surface of the brake spring due to diameter enlargement of the brake spring and frictional force exerted on an inner surface of the brake spring due to diameter reduction of the brake spring”. For example, by para. 72, the “inner diameter of barrel portion 71a is configured to be slightly larger than the outer diameter of rotating member 62. Additionally, the outer diameter of barrel portion 71a is configured to be substantially the same as the inner diameter of outer member 72.” Therefore, one of ordinary skill in the art would not be able to make a device that is designed as disclosed, but operates as claimed.   

Claim Rejections - 35 USC § 112
Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a brake spring that generates braking force by increasing and decreasing frictional force exerted on an outer surface of the brake spring due to diameter enlargement of the brake spring and frictional force exerted on an inner surface of the brake spring due to diameter reduction of the brake spring”, which is unclear in light of the specification. 
By para. 71 of the instant disclosure, the “brake spring 71 is configured to generate braking force by increasing or decreasing the frictional force to rotating member 62 with an increase or a decrease in the inner diameter … of barrel portion 71a”; and by para. 72, the “inner diameter of barrel portion 71a is configured to be slightly larger than the outer diameter of rotating member 62. Additionally, the outer diameter of barrel portion 71a is configured to be substantially the same as the inner diameter of outer member 72.”  Similarly, para. 112 recites, “regulation mechanism 70 is also configured to include brake spring 71 that generates braking force by increasing and decreasing frictional force due to the diameter enlargement and the diameter reduction.” Therefore, it is clear from the disclosed arrangement that the brake spring generates braking force by increasing frictional force exerted on an outer surface of the brake spring due to diameter enlargement of the brake spring (i.e., the brake spring contacts member 72 which is radially-outward) or that the brake spring generates braking force by increasing frictional force exerted on an inner surface of the brake spring due to diameter reduction of the brake spring (i.e., the brake spring contacts member 62 which is radially-inward). Clearly the reciprocal also holds: the system generates braking force by decreasing frictional force exerted on an inner surface of the brake spring due to diameter enlargement of the brake spring or by decreasing frictional force exerted on an outer surface of the brake spring due to diameter reduction of the brake spring. 
However, it is unclear how the brake spring can generate braking force by “decreasing frictional force exerted on an outer surface of the brake spring due to diameter enlargement of the brake spring” and how the brake spring can generate braking force by decreasing “frictional force exerted on an inner surface of the brake spring due to diameter reduction of the brake spring”.  
For the purposes of examination, the phrasing is interpreted in best light of the specification as: “a brake spring that generates braking force by increasing frictional force exerted on an outer surface of the brake spring due to diameter enlargement of the brake spring and frictional force exerted on an inner surface of the brake spring due to diameter reduction of the brake spring”. 

Claim Rejections - 35 USC § 103
Claims 1 and 3 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Leanord et al. (WO 2014/183198), in view of Schumann (DE 102015220920).
Regarding claims 1 and 3, as best understood, Leanord discloses an object moving mechanism (fig. 13 shows left- and right-side biasing elements 37 which are disclosed by para. 53 as being differently configured, i.e. one motorized and one passive), comprising: a supporting device (passive biasing element 37, para. 53; fig. 14b) that supports (via second counter balance mechanism 15, paras. 40, 53) a movement object (14); and a driving device (motorized biasing element 37, para. 53; fig. 14b) that moves (via motorized lead screw 140 driven by motor, paras. 39, 53, 97) the movement object (14), wherein: the driving device (motorized 37) includes: a driving section (motor 142); an operating member (40, 45, 140 of motorized 37) that operates in a forward and backward direction (fig. 14b most clearly shows the claimed configuration, where 40 and 114 reciprocate through threaded connection to lead screw 140) by drive of the driving section (142); and a driving-device-side energizing member (68 of motorized 37) that energizes (via spring force) the movement object (14), and the supporting device (passive 37) includes: a connecting portion (38 of passive 37) that connects (via 14) to the operating member (40, 45, 140 of motorized 37); a driven member (40, 45, 140 of passive 37; see paras. 39, 53) that is driven (lead screw [of passive 37] is free to rotate about its longitudinal axis, paras. 39, 97) by operation (i.e., motorized 37 is driven to lift 14, which also lifts respective elements of passive 37) of the operating member (40, 45, 140 of motorized 37); a supporting-device-side energizing member (68 of passive 37) that energizes (the scope of the term “energizes” includes the counter-balancing spring force) the driven member (40, 45, 140 of passive 37); and a regulation mechanism (15) that restrains or allows movement of the driven member (40, 45, 140 of passive 37), wherein the regulation mechanism (15) allows the driven member (40, 45, 140 of passive 37) to be driven by operating force of the operating member (40, 45, 140 of motorized 37, which lifts 14 and the respective elements of passive 37) by drive (via 142) of the driving device (motorized 37), and restrains (via frictional force of 15) the driven member (40, 45, 140 of passive 37) from being driven by movement of the operating member (40, 45, 140 of motorized 37) with energizing force (counter-balancing spring force of 68) of the supporting-device-side energizing member (68 of passive 37), wherein: the regulation mechanism (15) includes a brake spring (51) that generates braking force (i.e., friction) by increasing and decreasing frictional force due to diameter enlargement and diameter reduction (e.g., as most clearly shown in figs. 6, 15, or 18a; see discussion of para. 85); wherein: the driving device (motorized 37) further includes a driving-device-side housing (112, 114 of motorized 37) that is provided with a connecting portion (38 of motorized 37) connecting to the movement object (14), the driving section (142) is provided in (unlabeled in fig. 14c, but shown more clearly in fig. 14a) the driving-device-side housing (112, 114 of motorized 37), the operating member (40, 45, 140 of motorized 37) includes: an operating-member-side spindle member (140 of motorized 37) that rotates by the drive of driving section (142); a nut member (45 of motorized 37) that is screwed with the operating-member-side spindle member (140 of motorized 37); and a moving member (40 of motorized 37) that is connected (fig. 14c) to the nut member (45 of motorized 37), and the supporting device (passive 37) includes a supporting-device-side housing (112, 114 of passive 37) that is provided with the connecting portion (38 of passive 37) connecting to the movement object (14), the driven member (40, 45, 140 of passive 37) includes: a rotatable driven-member-side spindle member (140 of passive 37); a nut member (45 of passive 37) that is screwed with the driven-member-side spindle member (140 of passive 37); and a moving member (40 of passive 37) that is connected to the nut member (45 of passive 37).

    PNG
    media_image1.png
    478
    412
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    782
    1178
    media_image2.png
    Greyscale

Leanord does not disclose wherein the regulation mechanism includes a brake spring that generates braking force by increasing and decreasing frictional force exerted on an outer surface of the brake spring due to diameter enlargement of the brake spring and frictional force exerted on an inner surface of the brake spring due to diameter reduction of the brake spring; the driven-member-side spindle member (i.e., 140 of passive 37) is provided with a rotating member that rotates with the driven-member-side spindle member, the brake spring is fittingly attached to an outside of the rotating member, and an outer member that is connected to the supporting-device-side housing and is provided outside of the brake spring, wherein the outer member is provided at a position which restricts rotation, with respect to the rotating member, of the brake spring by friction with the brake spring when the drive of driving device is stopped, and which allows the rotation of the brake spring by reduction in diameter of the brake spring as a result of rotation of the rotating member when the driving device drives. 
Schumann teaches a brake spring (1) that generates braking force (translated paras. 51-54) by increasing and decreasing frictional force (examined as “increasing frictional force”) exerted on an outer surface of the brake spring (1) due to diameter enlargement of the brake spring and frictional force exerted on an inner surface of the brake spring (1) due to diameter reduction of the brake spring (translated paras. 51-54); a rotating member (2) that rotates with the spindle member (fig. 7), the brake spring (1) is fittingly attached to an outside (translated para. 50) of the rotating member (2), and an outer member (3) that is connected to the housing (5) and is provided outside (fig. 7) of the brake spring (1), wherein the outer member (3) is provided at a position (fig. 7; translated para. 54) which restricts rotation, with respect to the rotating member (2), of the brake spring by friction with the brake spring when the drive of driving device is stopped, and which allows the rotation of the brake spring by reduction in diameter of the brake spring as a result of rotation of the rotating member when the driving device drives (brake allows small torque in driving direction and large torque in holding direction, translated para. 54).
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the disclosures of Leanord and Schumann, for the expected advantage of providing an inexpensive and simple assembly (Schumann, translated para. 54) which assumes the holding function of the electric motor (Schumann, translated para. 54). 

    PNG
    media_image3.png
    741
    923
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    838
    731
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    834
    609
    media_image5.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658